DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-8, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Groult (EP 2407357) in view of Rander (US 2017/0167881)
As to claim 1 Groult discloses a road friction estimation method, comprising: 
receiving, from a temperature sensor on a vehicle, a temperature value that indicates a temperature of an environment in which a vehicle is operated (Paragraph 16 “The road surface parameter in particular the frictional coefficient - can be determined in dependency on a parameter describing a weather condition. In particular, the road surface parameter is determined in dependence on a temperature of the surrounding area (i.e. outside temperature) and/or in dependence on a rain intensity. The temperature can be measured by a temperature sensor arranged on the vehicle.”); 
determining a first range of friction values that quantify a friction between a road and tires of a vehicle based on a function of the temperature value and an extent of precipitation in a region that indicate a hazardous driving condition (Paragraph 16 “The road surface parameter in particular the frictional coefficient - can be determined in dependency on a parameter describing a weather condition. In particular, the road surface parameter is determined in dependence on a temperature of the surrounding area (i.e. outside temperature) and/or in dependence on a rain intensity. The temperature can be measured by a temperature sensor arranged on the vehicle.”); 
wherein the first range of friction values indicate an extent of precipitation on the road(Paragraph 39 “Furthermore, the control unit 3 receives a signal comprising information about rain intensity R - this signal can be generated by a rain sensor - and/or a signal comprising information W whether a windscreen wiper is activated or not.’”)
obtaining, from the first range of friction values, a value that quantifies the friction between the road and the tires of the vehicle, wherein the value is obtained based on a driving related behavior of the vehicle (Paragraph 26 “road surface parameter value estimated in dependence on a lateral acceleration of the vehicle and/or in dependence on a parameter describing a force exerted on a vehicle wheel in longitudinal direction of the vehicle, if the ABS is activated”) and 
causing the vehicle to operate on the road based on the value obtained from the first range of friction values (Abstract “A road surface parameter (μ) describing a road surface condition is determined and considered by the autonomous braking system (2) for the autonomous braking”)
Groult does not explicilty disclose wherein the first range of values are determined by:
Determining based on the extent of precipitation, a second range of friction values that quantify friction between the road and the tires of the vehicle; and
In response to determining that the temperature value is less than a predetermined temperature, obtaining the first range of friction values form the second range of friction values.
Rander teaches wherein the first range of values are determined by:
Determining based on the extent of precipitation, a second range of friction values that quantify friction between the road and the tires of the vehicle (Paragraph 40 “In variations, the traction determination logic 120 determines a range (from multiple possible ranges) for the traction information 115, with each traction value range representing, for example, a type of road condition, such as a type of accumulated precipitation (e.g., rain, heavy rain, sleet, snow, ice). Still further, the traction determination logic 120 may determine traction information 115 that corresponds to specific traction values, such as traction values that correlate directly to a coefficient of friction for the road surface, as experienced by the vehicle 10.”); and
In response to determining that the temperature value is less than a predetermined temperature, obtaining the first range of friction values form the second range of friction values(Paragraph 123 “For example, the network service 200 may implement a timing function in order to model a wet road as becoming icy based on factors such as temperature, the time of day, the presence of shade on the road at that location, or wind.” ,Paragraph 40 “In variations, the traction determination logic 120 determines a range (from multiple possible ranges) for the traction information 115, with each traction value range representing, for example, a type of road condition, such as a type of accumulated precipitation (e.g., rain, heavy rain, sleet, snow, ice). Still further, the traction determination logic 120 may determine traction information 115 that corresponds to specific traction values, such as traction values that correlate directly to a coefficient of friction for the road surface, as experienced by the vehicle 10.”)).
	It would have been obvious to one of ordinary skill to modify Groult to include the teachings of determining form the image the extent of the precipitation for the purpose of safely controlling the vehicle.
As to claim 2 Groult discloses a method wherein the value is obtained based at least on determining that the vehicle is decelerating and an anti-lock brake system (ABS) of the vehicle is engaged to minimize skidding of the tires (Paragraph 19).
As to claim 3 Groult discloses a method wherein the value is obtained based at least on determining that the vehicle is decelerating and the ABS of the vehicle is engaged by:
receiving sensor data that indicates that the vehicle is decelerating (Paragraph 19); 
receiving a signal that indicates that the ABS of the vehicle is engaged (Paragraph 19); and
obtaining, based on another value that indicates brake pressure applied to the vehicle that engaged ABS and a speed of the vehicle, the value that quantifies friction between the road and tires of the vehicle (Paragraph 19).
As to claim 7 Groult discloses a method wherein the receiving the temperature value, the determining the first range of friction values, and the obtaining the value are performed while the vehicle is being driven on the road or in response to the vehicle being first turned on(Paragraph 16).
As to claim 8 the claim is interpreted and rejected as in claim 1.
As to claim 14 Groult discloses an apparatus wherein the extent of precipitation includes: 
an absence of precipitation, 
a presence of rain, snow, sleet or hail, or 
an amount of rain or snow (Paragraph 16).
As to claim 16 the claim is interpreted and rejected as in claim 1.


Claims 4-5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Groult (EP 2407357) in view of Rander (US 2017/0167881) as applied to claim 1 above, and in further view of Nilsson (US 2017/0101095)
As to claim 4 Nilsson teaches a method wherein the value is obtained based at least on determining that the vehicle is accelerating and a traction control system (TCS) of the vehicle is engaged to minimize skidding of the tires (Paragraph 43).
It would have been obvious to one of ordinary skill to modify Nilsson to include the teachings of determining a friction value by a traction control system for the purpose of improving safety.
As to claim 5 Nilsson teaches a method wherein the value is obtained based at least on determining that the vehicle is accelerating and the TCS of the vehicle is engaged by:
receiving sensor data that indicates that the vehicle is accelerating (Paragraph 43); 
receiving a signal that indicates that the TCS of the vehicle is engaged (Paragraph 43); and
obtaining, based on a torque value that is related to a torque applied by an engine of the vehicle, the value that quantifies the friction between the road and tires of the vehicle (Paragraph 43).
As to claim 20 Nilsson teaches a non-transitory computer readable program storage medium, wherein the causing the vehicle to operate based on the value obtained from the first range of friction values comprises: 
sending instruction to brakes of the vehicle to decelerate the vehicle at a rate less than a pre-determined rate, wherein the instruction is sent to the brakes upon determining that the value obtained from the first set of values is less than a pre-determined value (Paragraph 67).

Claims 6, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Groult (EP 2407357) in view of Rander (US 2017/0167881) as applied to claim 1 above, and in further view of Funke (US 11,136,021)
As to claim 6 discloses a method wherein the causing the vehicle to operate based on the value obtained from the first range of friction values comprises: 
sending instructions to the engine of the vehicle that accelerates the vehicle at an acceleration value that is less than a pre-determined acceleration value, wherein the instruction is sent to the engine upon determining that the value obtained from the first set of values is less than a pre-determined value(Column 40 lines 16-27).
	It would have been obvious to one of ordinary skill to modify Groult to include the teachings of reducing acceleration value for the purpose of improving the stability in low friction road conditions.
As to claim 15 Funke teaches an apparatus wherein the vehicle is caused to operate based on the value obtained from the first range of friction values comprises the processor configured to: 
send instruction to a steering motor to steer the vehicle at a rate that is less than a pre-determined steering rate, wherein the instruction is sent to the steering motor upon determining that the value obtained from the first set of values is less than a pre-determined value (Column 34 lines 48-62).
	It would have been obvious to one of ordinary skill to modify Groult to include the teachings of reducing steering rate for the purpose of improving the stability in low friction road conditions.

Claims 9-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Groult (EP 2407357) in view of Rander (US 2017/0167881) as applied to claim 1 above, and in further view of Kusukame (US 2019/0217864) 
As to claim 9 Groult discloses an apparatus wherein the first range of friction values is determined based on the function of the temperature value and the extent of precipitation in the region by the processor configured to: 
receive, from a camera located on the vehicle, an image of a region where the vehicle is being operated (Paragraph 35); 
Groult does not explicitly disclose determine, from the image, the extent of precipitation in the region; 
Kusukame teaches determine, from the image, the extent of precipitation in the region (Paragraph 318);
	It would have been obvious to one of ordinary skill to modify Groult to include the teachings of determining form the image the extent of the precipitation for the purpose of safely controlling the vehicle.
As to claim 10 Kusukame teaches an apparatus wherein the extent of precipitation is determined from the image by the processor configured to determine that pixel size of raindrops exceeds a threshold size (Paragraph 312-315).
As to claim 11 Kusukame teaches an apparatus wherein the extent of precipitation is determined from the image by the processor configured to determine that a number of pixels indicating rain or snow is greater than a threshold value (Paragraph 312-315).
As to claim 12 Kusukame teaches an apparatus wherein the second range of friction values are narrower for when an extent of rain or snow is determined than when a presence of rain or snow is determined (Paragraph 151-152).
As to claim 13 Kusukame teaches an apparatus wherein the first range of friction values are narrower than the second range of friction values (Paragraph 151-152).
As to claim 17 Groult in view of Rander, and Kusukame teaches a non-transitory computer readable program storage medium, wherein the first range of friction values is determined based on the function of the temperature value and the extent of precipitation in the region by: 
receiving a weather report that indicates the extent of precipitation in the region where the vehicle is being operated (Kusukame Paragraph 133); 
wherein the first range of friction values are narrower than the second range of friction values(Rander Paragraph 152).

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Groult (EP 2407357) in view of Rander (US 2017/0167881) as applied to claim 16 above and Nilsson (US 2017/0101095)
As to claim 18 Nilsson teaches a non-transitory computer readable program storage medium, wherein the first range of friction values and the second range of friction values are based at least in part on a setting of wiper blades on the vehicle(Paragraph 50).
It would have been obvious to one of ordinary skill to modify Groult to include the teachings of measuring friction values based on a setting of wiper blades for the purpose of improving accuracy of the friction estimate.

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Groult (EP 2407357) in view of Rander (US 2017/0167881) as applied to claim 16 above in view of Chowdhury (US 2019/0340445)
As to claim 19 Chowdhury teaches a non-transitory computer readable program storage medium, wherein the causing the vehicle to operate based on the value obtained from the first range of friction values comprises: 
sending instruction to an engine of the vehicle to reduces a speed of the vehicle to be less than a pre-determined speed, wherein the instruction is sent to the engine upon determining that the value obtained from the first set of values is less than a pre-determined value (Paragraph 20).
It would have been obvious to one of ordinary skill to modify Groult to include the teachings of decelerating the vehicle for the purpose of driving at a safe speed along the road surface.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             5/21/2022